UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4759


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

MARY PENLAND,

                 Party-in-Interest – Appellant,

          and

326 HANSA LANE GREER SC; 4318 EAST NORTH STREET; KENNETH C.
ANTHONY, JR.,

                 Parties-in-Interest,

          v.

CHARLES W. PENLAND, SR.,

                 Defendant – Appellant,

          v.

JERRY SAAD,

                 Receiver.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-00710-HFF-1)


Submitted:    February 3, 2010             Decided:   March 18, 2010


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Mary Penland, Charles W. Penland, Sr., Appellants Pro Se.
Deborah Brereton Barbier, Assistant United States Attorney,
Columbia, South Carolina; Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In March 2006, Charles W. Penland, Sr. (“Penland”),

entered into a plea agreement with the Government, in which he

pled        guilty   to    conspiracy       to     distribute        cocaine     and

methamphetamine, in violation of 21 U.S.C. § 846 (2006), and two

other offenses arising from his involvement in a conspiracy to

distribute narcotics.         In addition to a negotiated plea of 120

months’       imprisonment,   the   parties       agreed    to   a    substantial

property forfeiture, and the plea agreement itemized the real

property, personal property, business entities, and cash assets

to be forfeited.          This appeal stems from the district court’s

July 2009 order directing transfer to the United States of the

seized assets and the assets generated from the sale of the

seized properties.

              Penland’s plea agreement contained a broad waiver-of-

rights provision, which included a waiver of Penland’s right to

appeal the forfeiture order.            On the same day Penland executed

his    plea     agreement,    his   wife,        Mary    Penland,     executed    a

“Forfeiture Agreement and Stipulation” (“Stipulation”), in which

she “agreed to settle all right, title and interest [she] may

claim in and to all such properties subject to forfeiture.”                       In

exchange, the Government agreed to release to Mary Penland four

of    the    properties    identified    in      the    preliminary    forfeiture

                                        3
order.      At the end of the Stipulation, Mary Penland noted “she

ha[d] consulted with counsel and ha[d] been fully advised of her

rights and options in this matter.”                      The Stipulation was signed

by Mary Penland and her attorney.

             Following       execution           of     the        plea        agreement    and

Stipulation, the district court conducted a thorough Fed. R.

Crim. P. 11 hearing and accepted Penland’s guilty plea.                                 At the

end    of   the    plea   hearing,     the   district             court       questioned    Mary

Penland,     who    informed    the    court          that       she    understood    she    was

relinquishing her right and interest in the forfeited property

and that she did so freely.

             The    district      court   entered            a    preliminary       forfeiture

order in June 2006.            The district court subsequently sentenced

Penland     to     120    months’      imprisonment               and        incorporated   the

preliminary        forfeiture       order        into        the        criminal     judgment.

Penland filed a notice of appeal of the criminal judgment.                                    In

January 2007, the district court issued a final forfeiture order

with    respect     to    certain     cash   assets          and        vehicles.      Penland

subsequently noted his appeal of that order.

             Asserting      the     appellate           waiver          in     Penland’s    plea

agreement, the Government moved to dismiss Penland’s appeal of

his convictions and sentence.                This court consolidated the two

appeals and granted the Government’s motion to dismiss Penland’s

                                             4
appeal of his sentence and the forfeiture order.                                Although we

denied   the      motion     to    dismiss      as    to    Penland’s       appeal     of   his

convictions, we rejected the proffered ineffective assistance of

counsel claim as legally insufficient on the record before us,

and   affirmed          Penland’s       convictions.          See     United     States      v.

Penland, Nos. 06-5044, 07-4201, 2007 WL 2985299 (4th Cir. Oct.

15, 2007) (unpublished)

              In July 2009, the district court entered a final order

of forfeiture, directing that the proceeds generated from the

sale of the seized properties and the title for any remaining

properties be transferred to the United States.                                The Penlands

appealed.      In response, the Government filed a motion to dismiss

Penland’s appeal, arguing the appellate waiver in Penland’s plea

agreement precludes the appeal.

              We grant the Government’s motion and dismiss Penland’s

appeal   of       the    final    order    of       forfeiture       because    the    issues

raised therein have already been decided in the Government’s

favor.       In    adjudicating          Penland’s        direct     appeal,    this    court

concluded         that     Penland’s       guilty          plea    was      knowingly       and

voluntarily        entered       and     that   the       waiver-of-rights        provision

included      appeals      of     the    forfeiture         order,    and    enforced       the

waiver against Penland.                 These findings constitute the law of

the   case    as    to     the    issue    of       the    voluntariness,       scope,      and

                                                5
enforceability of the waiver, and thus those issues will not be

reconsidered here.        United States v. Aramony, 166 F.3d 655, 661

(4th Cir. 1999) (“[T]he doctrine of the law of the case posits

that when a court decides upon a rule of law, that decision

should continue to govern the same issues in subsequent stages

in the same case.”) (internal quotation marks and alterations

omitted); United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993)

(holding that law of the case doctrine “forecloses relitigation

of    issues    expressly     or    impliedly          decided     by   the    appellate

court”).        Accordingly,       we    grant       the    Government’s      motion    and

dismiss Penland’s appeal.

            The Government’s motion to dismiss does not include

Mary Penland’s appeal of the final order of forfeiture.                                 In

agreeing       to   the     Stipulation,             Mary    Penland       unequivocally

relinquished “all right, title and interest” she may have had in

the   forfeited     property.           Now,       nearly   four   years    later,     Mary

Penland attempts to disavow the Stipulation.                        Her arguments do

not persuade us to disregard the unambiguous language set forth

in the Stipulation.          Accordingly, we affirm the final order of

forfeiture as it pertains to Mary Penland’s interests in the

forfeited properties.

               For the foregoing reasons, we grant the Government’s

motion and dismiss Penland’s appeal.                        Further, we affirm the

                                               6
forfeiture order as to Mary Penland.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                             DISMISSED IN PART;
                                               AFFIRMED IN PART




                                  7